Proceeding under article 78 of the Civil Practice Act, to review the determination and order of the State Liquor Authority for the recall and cancellation of petitioner’s restaurant liquor license, and for the disapproval of petitioner’s renewal application. By order of the Supreme Court, Queens County, dated July 6, 1960, made pursuant to section 1296 of the Civil Practice Act, the proceeding w.as transferred to this court for disposition. Pending the hearings which resulted in the subject determination, the license was renewed without prejudice to the Liquor Authority’s right to cancel the renewal after the hearings. Determination confirmed and petition dismissed, without costs. It cannot be said, on this record, that there was no possible scope for the exercise of discretion by the Liquor Authority, in making the determination. The determination must, therefore, be judicially confirmed (Matter of Wager v. State Liq. Auth., 4 N Y 2d 465; Matter of Gambino v. State Liq. Auth., 4 A D 8d 37, affd. 4 N Y 2d 997). Ughetta, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.